 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDMAURICE E. TRAVIS, SECRETARY-TREASURER INTERNATIONAL UNION OFMINE, MILL AND SMELTER WORKERS (IND.) AND COMPLIANCE STATUSOF INTERNATIONAL UNION OF MINE, MILL AND SMELTER WORKERS.(IND.).February 1, 1955Determination and OrderOn February 4, 1954, the Board issued an order directing an admin-istrative investigation and hearing in the above-entitled proceeding.This hearing was directed upon allegations made by Precision Scien-tific Company, Respondent in a pending complaint case (13-CA-1441), that the International Union of Mine, Mill and Smelter Work-ers (Ind.), herein called the Union,' is not and never has been in com-pliance with the filing requirements of Section 9 (h) of the Act.' Insupport of these allegations, Precision Scientific Company, hereincalled the Company, had offered to prove in the complaint case that thenon-Communist affidavits filed by the Union's secretary-treasurer,Maurice E. Travis, were false, as demonstrated by a published state-ment in which he announced to the union members that he resignedfrom the Communist Party to make it possible for him to execute theaffidavits, but that he nevertheless continued to believe in the princi-ples of communism and the Communist Party.The Board's order directed a hearing on whether Travis has ad-mitted the falsity of his non-Communist affidavits, and whether theunion membership was aware that the affidavits were false.' The or-der further stated that if these allegations were true, a determinationthat the Union has not been, and is not, in compliance would berequired.The hearing was held before Hearing Officer George A. Downing onMay 10, 11 and 18 to 20, June 4, and July 7, 8, and 14. The Union andTravis, herein called Respondents, and the General Counsel appearedat the hearing and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, to adduce evidence bearing on theissues, and to give oral argument.The Company also appeared asamicus curiae,and was permitted to give oral argument.On September 10, 1954, the hearing officer issued his report of hear-ing officer, attached hereto, finding,inter alia:(1) That Travis, whilesecretary-treasurer of the Union, made a published statement in 1949to the union members that he had resigned from the Communist Partyto make it possible for him to execute the non-Communist affidavit butthat he nevertheless continued to believe in the principles 'of commu-1The Unionis the parent organization of the charging local in that case.2 PrecisionScientific Company asserted the Union's lack of compliance in defense tothe Section 8 (a) (5) charge.3 SeeCoca-Cola Bottling Company of,Louisville, Inc.,108 NLRB 490.111 NLRB No. 71. MAURICE E. TRAVIS423nism and the Communist Party; (2) that Travis' statement disclosed,en its face his admission of the falsity of his non-Communist affidavit;and (3) that the membership of the Union was aware of the falsity ofTravis' 1949 and subsequent affidavits, yet continued to reelect him.Thereafter, Respondents filed exceptions to the report of hearing offi-cer and a supporting brief, and the Company and General Counselfiled briefs in support of the report.Respondents also filed, on October 4, 1954, a motion for an orderdirecting the hearing officer to withdraw the report and to conduct afurther hearing, or in the alternative, for oral argument on the mo-tion.The Company and General Counsel filed opposing briefs, andRespondents filed a reply brief.4The Board has reviewed the rulings of the hearing officer made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the report ofhearing officer, the exceptions and briefs, and the entire record in theproceeding and hereby adopts the findings and conclusions of the hear-ing officer to the extent consistent with the following :1.We agree with the hearing officer that Travis made the statementprintedas anarticle I in the August 15, 1949, issue of The Union, theofficial newspaper of the Respondent Union.We also agree that thenewspaper article disclosed on its face Travis' admission of the falsityof his August 4, 1949, non-Communist affidavit,' and with the hearingofficer's reasoning that the meaning of the article may be considered inthe light of the undisputed evidence of Travis' long-established posi-tion as a member of the Communist Party, as one of its leaders withinthe Union, and such other facts, detailed by the hearing officer,as werecontemporaneously of general common knowledge concerning the na-ture and goals of communism.We further rely on the uncontradictedevidence that this article had been prepared and cleared with "theParty people" at the Communist Party headquarters in New Yorkprior to the execution and submission by Travis of his affidavit.Moreover, apart from all other evidence in the record, we find thatthe 1949 article, when read literally, conclusively established Travis'admission of the falsity of his initial non-Communist affidavit.Theaffidavit, which Travis filed for the purpose of qualifying the Unionto participate in the Board's processes, read in part :2. I am not a member of the Communist Party or affiliated withsuch party.4Regarding the alternative request for oral argument,it is denied,as the motion,briefs,and the record adequately present the issues and the positions of the parties.We alsofind the primary bases for the motion to be without merit, for the reasons stated below,and therefore deny the motion in its entirety5 The article appears as Appendix B to the Report of Hearing Officer.6We do not,in any way, rely in this proceeding on the General Counsel's theory ofAesopian language 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.I do notbelievein, and I am not a member ofnor do I sup-port any organization that believes in or teaches,'the overthrowof the United States Government by force or by any illegal orunconstitutional methods.[Emphasis supplied.]As we have found, Travis published the union newspaper articleshortly after filing this affidavit.The article, considered as a whole,makes clear that he was patently admitting the falsity of the parts ofthe affidavit in which he disavowedbeliefin the forceful overthrow ofthe Government, andsupportof the Communist Party, an organiza-tion that believes in and teaches such forceful overthrow of the Gov-ernment.Not only is the article wholly barren of any statement orexpression indicating conscious abandonment of previously held Com-munist beliefs, but on the contrary it represents a sincerely and brieflyarticulated panegyric to what Travis believed to be the meaning ofcommunism and the role of a Communist adherent within the labormovement. It would stretch credulity beyond understanding werewe required to assume that Travis had abandoned his Communist be-liefs or his support of the Communist Party when he asseverates inthe article "that good Communists are good trade unionists" workingagainst the "rotten . . . foundation of the capitalistic system," andthat "despite my resignation from the Communist Party, I will con-tinue to fight for these goals with all the energy and sincerity at mycommand." Indeed, Travis refers in the article to "my belief in Com-munism."This reference, in itself, conclusively established Travis'admission of continued belief in the forceful overthrow of the Gov-ernment; and the mere making and publication of the article, in andof itself constituted an admission of his support of the CommunistParty.2.As to Travis' subsequent non-Communist affidavits, we agree withthe hearing officer that the undisputed evidence detailed in the reportof hearing officer, established that Travis has not altered his allegianceto or support of the Communist Party, nor his belief in the overthrowby force and violence of this Government.The Respondents failedto rebut this evidence in any respect. Indeed, it even failed to callTravis as a witness.' Such conduct supports, indeed, impels, the in-ference, which we hereby make, that Travis has retained his belief incommunism, and has continued to support the Communist Party whileremaining an officer of the Union.3.We also agree with the hearing officer's finding that the unionmembership was aware of the falsity ofallof Travis' affidavits.Thisfinding of awareness on the part of the Union's membership is clearly'We take judicial notice,through the cases cited in the Report of Hearing Officer, thatthe Communist Party is such an organization.8 Travis even refused to honor a subpena to appear as a witness in this proceedingserved upon him by the General Counsel. MAURICE E. TRAVIS425established by evidence of the publication, in the Union's official news-paper, of Travis' 1949 article in which he admitted the falsity of hisinitial affidavit, and the distribution of that newspaper to all the unionmembers ; the fact of general awareness in this country of the truenature, aims, and methods of communism and the Communist Party;and the evidence, detailed in the report of hearing officer, that the-members of the Union were better equipped than the general publicproperly to evaluate Travis' 1949 newspaper article and his subse-quent Communist activities.'Moreover, as we have found that Travis' 1949 article conclusivelyestablished on its face his admission of the falsity of his initial non-Communist affidavit, we especially find that apart from all other evi-dence in the record, the mere publication and distribution of the news-paper article established awareness on the part of the union member-ship of the falsity of that affidavit.Despite this awareness, the unionmembers did not relieve Travis of his official position as an officer, buton the contrary, retained him in that position and repeatedly there-after reelected him.Accordingly, we further find that by retaininghim in office after that admission, and thereafter by continuing toreelect him as an officer, with knowledge that his affidavits were afraudulent means of qualifying the Union for participation in theprocesses of the Board, the union membership has permitted theirUnion to be used by one whose admitted sympathies and actions havebeen found to be dedicated to the principles of communism and com-pletely inimitable to our national security.By thus permitting thefraudulent procurement of the Board's letters of compliance, in abuseof its processes, they have sanctioned a complete negation of the con-gressional purpose which is inherent in the affidavit filing require-ments of Section 9 (h) of the Act.4. In its October 4,1954, motion for a remand, the Respondents seeka further hearing "so that respondents may have an opportunity tooffer testimony of members of [the Union]." In support of this mo-tion, they cited the refusal of the hearing officer to grant certain othermotions, made at the hearing, to recess the hearing to various citiesthroughout the country for the purpose of calling as witnesses largenumbers of union members on the question of their awareness of thefalsity of Travis' affidavits.Respondents, in their October 4 motion,thereby appear to be renewing these earlier motions, although they donot specifically so state.9Examples of such evidenceare the CIO's investigation of Communist domination ofthe Union and its final expulsion of the Union from the CIO in 1950 ; the revolt of scoresof locals from the Union over the Communist issue ; the Senate Sub-Committee(JudicialCommittee)investigation in 1952 of Communist affiliation of Travis and other unionleaders, and Travis' refusal at the Sub-Committee hearing in Salt Lake City to testifyregarding his non-Communist affidavits,and the resulting publicity to union members, 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs a further basis for the motion, they contend that the hearingofficer's June 7, 1954, interlocutory order "stated that if awarenesswere based on the actual text of the Travis statement, it would be nec-essary to take evidence only on its publication inThe Unionand thedistribution thereof to the members," whereas in his report, the hear-ing officer's "conclusion of membership awareness . . . does not reston the language of the Travis statement alone, but on . . . many . . .matters extraneous to the text of the Travis statement."They assertthat they have been denied a hearing on these extraneous matters, inviolation of Section 7 of the Administrative Procedure Act, 5 U. S. C.1006, and the due process clause of the Fifth Amendment to theConstitution.We find no merit in this motion, nor in these assertions. At no timehave Respondents demonstrated any basis to justify further hearing,much less that the hearing should be held in different places.Re-spondents have not supported any of their motions by any indicationthat they definitely have witnesses available to testify on the issues,nor by disclosure of any evidence that otherwise might be offered. In-deed, Respondents' counsel admitted, with reference to Respondents'motions to recess the hearing to various cities for testimony by unionmembers, that "this is speculative because we haven't had an oppor-tunity to consider it and discuss it with our people."As of this date,Respondents have shown no further preparation. Furthermore, Re-spondents have not filed an affidavit alleging surprise or hardship, pre-cluding the presentation of such testimony during the course of thehearing held in Washington, D. C.Moreover, Respondents have had their "day in court" on the issueof membership awareness. In the order directing the hearing, theBoard defined this issue as follows: "(2) whether the member-ship . . . was aware that such affidavits were false." In the June 7interlocutory order, the hearing officer held that "if Travis' admissionin fact appears on the face of the article, when read literally, theawareness of the membership will be established by the publicationand distribution of the Article to the members."Despite this holdingby the hearing officer, Respondents offered no evidence at the hearingto disprove such awareness.Therefore, in this respect, Respondentsdeliberately declined to offer evidence in their own behalf, despite theprecise notice of the nature of the case they were called upon to meet.Under all the circumstances, they may not by this belated motion fur-ther delay these proceedings.The motion to remand is denied.Respondents also contend that the June 7 interlocutory order heldrebuttal evidence on awareness to be irrelevant.This holding by thehearing officer clearly applied only to the General Counsel's theoryof Aesopian language.As indicated above, we have not and do notbase any part of our findings or determinations on that portion of the MAURICE E. TRAVIS427General Counsel's case.Furthermore, Respondents did not rely onthat holding as a basis for their own determination not to put on evi-dence in defense during the hearing. Indeed, Respondents' counselexplained to the hearing officer : ". . . this position [we are takingin not producing evidence] is based on your order of June 7, in whichyou found that the General Counsel had failed to make a prima faciecase on the second basic issue, the issue of membership awareness."The June 7 order clearly demonstrates the contrary.The order spe-cifically founda prima faciecase of membership awareness if therewere admissions by Travis of the falsity of his affidavit on the face ofhis August 1949 article.In any event, we are of the opinion that denials of awareness bysome individual union members could not rebut the conclusive evi-dence of awareness we have found from the publication and distribu-tion of the article to the membership.Nothing probative would beadded to the record even if individual union members might be pro-duced to testify (contrary to what an ordinary, reasonable personwould conclude) that they did not so construe the article."'Accordingly,IT IS ADMINISTRATIVELY DETERMINED that International Union ofMine, Mill and Smelter Workers (Ind.) is not, and has not been, incompliance with the filing requirements of Section 9 (h) of the Act.IT IS THEREFORE ORDERED, in the interest ofeffectuatingthe policiesand purposes of Section 9 (h) of the Act to serve the requirementsof national security, and to protect the integrity of the Board's proc-esses, that no further benefits under the Act be accorded to Interna-tionalUnion of Mine, Mill and Smelter Workers (Ind.), or to anyof its affiliates or constituent units, until the Union has complied withthe filing requirements of Section 9 (h) of the Act.10Respondents also make other procedural contentions: (a) They contend that theywere denied due process of law by the Board's April 30, 1954, order denying Respondents,motion for a bill of particularsHowever, the bearing officer thereafter permitted theGeneral Counsel to introduce evidence to support his alternative theories of the case, andaccorded Respondents every opportunity of cross-examination and rebuttal.Respondentshave not established that they were prejudiced thereby. (b) They also contend that therecently enacted Communist Control Act of 1954 "would seem to preempt the field." Inpart this new law empowers the Subversive Activities Control Board to determine whethera labor organization is Communist-infiltrated, and provides that, upon such finding, theunion shall be deprived of benefits under the National Labor Relations Act.This newlaw does not repeal Section 9 (h) of the Act, or otherwise lessen the Board's powersthereunder(c)Respondents further contend that, "insofar as such denial [of a hear-ing] is based on the Hearing Officer's conclusions respecting the knowledge, beliefs, andopinions of the members of [the Union], such denial violates the First Amendment to theConstitution "As we find that Respondents were accorded a fair hearing, we accord-ingly overrule this contention.Report of Hearing OfficerOn February 4, 1954, the Board issued its order in the above matter in which itdirected that an administrative investigation be conducted to determine whethercertain affidavits referred to therein, executed by Maurice E. Travis and filed with. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Board pursuant to Section 9 (h) of the National LaborRelations Act, as amended (61 Stat. 136, herein called the Act), should be rejected;whether the letters of compliance referred to therein, issued to the InternationalUnion of Mine, Mill and Smelter Workers (herein called the Union and Mine-Mill),-should be revoked; and whether the Board should determine that the Union is notnow, and has not during the period covered by said letters of compliance, been incompliance with the filing requirements of said Section 9 (h).The Board's order recited that it was based on allegations by Precision ScientificCompany (Respondent in Case No. 13-CA-1441 before the Board) that Travis'compliance affidavits were false for the reason,inter alia,that Travis had statedin an article published under date of August 15, 1949, in "The Union," a newspaperpublished by and distributed to the members of said Union, that he had resigned fromthe Communist Party to make it possible for him to execute an affidavit as afore-said, but that he nevertheless continued to believe in the principles of communismand the Communist Party. The Board stated its opinion was that those allegations,If true, would establish that Travis' affidavits were and are admittedly false, that themembership of the Union was and is aware of the falsity of the said affidavits, andthat the processes of the Board have been and are thereby being abused.The Board ordered that, as a part of its administrative investigation, a hearingshould be held before a hearing officer of the Board, to be designated by the ChiefTrial Examiner of the Board, for the purpose of receiving evidence pertaining to theissues (1) whether Maurice E. Travis has admitted that his said compliance affidavitswere false (herein called Issue I), and (2) whether the membership of the Interna-tional Union was aware that such affidavits were false (herein called Issue II).TheBoard directed that said hearing be conducted, insofar as practicable, in accordancewith its Regulations, Series 6, as amended, Sec. 102.34,et seq.,and that the hearingofficer issue and serve on the parties his report, setting forth his findings of fact withrespect to said Issues I and II, including findings as to credibility.Pursuant to notice, and in conformity with the aforesaid order, a hearing was heldinWashington, D. C., between May 10 and 20, on June 4, and July 7, 8, and 14,before George A. Downing, a Trial Examiner designated by the Chief Trial Examiner.as the hearing officer to conduct the hearing.All parties appeared and were repre-sented by counsel at the hearing.Counsel for Precision Scientific Company werepermitted to appear and to participate asamicus curiae.The parties were afforded full opportunity to be heard, to produce, examine, and,cross-examinewitnesses, to introduce evidence relevant to the issues specified inthe Board's order, to argue orally, and to file briefs.Final argument was heard onJuly 14, and briefs have been filed by the parties and by counsel for Precision Sci-,entific Company, asamicus curiae.Many motions were made by the parties and were ruled on by the hearing officerduring the course of the hearing; and review by the Board was sought on some ofsuch rulings by requests for special permission to appeal, by motion to dismiss theinvestigation, etc.The Board denied all such requests and motions made to it.The only ruling which requires especial mention was contained in an interlocutoryorder entered by the hearing officer on June 7.The General Counsel having restedhis case-in-chief on May 20 (with minor reservations), Respondents renewed theirformer motions-previously denied by the Board and by the hearing officer-to ad-journ the hearing to various cities throughout the country, where there are heavy-concentrations of union membership, for the purpose of calling as witnesses largenumbers of union members on the question of their awareness of the falsity of Travis'affidavits.Preliminary to ruling on said motion, and for the purpose of enabling him to de-termine whether such testimony was either necessary or relevant, the hearing officerheard argument on June 4 on the question whether the General Counsel's case hadestablishedprima faciethe affirmative of Issues I and II.Thereupon, he issued hisorder of June 7, denying Respondent's motion to adjourn the hearing as aforesaid,and holding the proposed evidence to be irrelevant and unnecessary in the light ofcertain interim findings therein made, which may be summarized as follows:(a)That if Travis' published statement contained on its face his admission of thefalsity of his affidavits (a question on which ruling was reserved), then the GeneralCounsel's evidence had establishedprima faciethe awareness of the membership ofsuch falsity.(b) That to the extent that the General Counsel'scasedependedon certain"Aesopian"languagetestimony to establish Travis' admissions of falsity, the evidencedid not establish membershipawarenessof such falsity. MAURICE E. TRAVIS429Following refusal by the Board on June 29, to review the rulings and the interimfindings made in said order,' the hearing was resumed on July 9, and was concludedon July 14, without Respondents having offered any evidence, save for certain ex-hibits, to refute that which the General Counsel had adduced.Because of the latter fact, it is appropriate, before turning to a summary of the evi-dence, to point out that the case stands in substantially the same, posture as it didwhen the General Counsel rested, i. e., without refutation by Respondents of the doc-umentary evidence or denial of the testimony of the General Counsel's witnesses.Though Respondents strenuously attack the credibility of William Mason, KennethEckert, and Manning Johnson, the first two, in particular, testified to many factsconcerning conversations and other experiences with Travis, and to long-standingpersonal knowledge of the Union's affairs, which Respondents were obviouslyin posi-tion to refute through the testimony of Travis and-other witnesses.However, Travisnot only failed to appear or to take the stand in his own behalf, but he also refusedto respond to the General Counsel's subpena."All evidence," as Lord Mansfield said inBlatch v. Archer(Cowper, 63, 65), "isto be weighed according to the proof which it was in the power of one side to haveproduced and in the power of the other side to have contradicted." SeeKirby V.Tallmadge,160 U. S. 379, 383. Consequently, "The failure under the circumstancesto call as witnesses those . . . who were in a position to know . . .is itself per-suasive that their testimony, if given, would have been unfavorable."InterstateCircuit, Inc., v. U. S.,306 U. S. 208, 226; cf.N. L. R. B. v. Ohio Calcium Co.,133F. 2d 721, 727 (C. A. 7).The failure thus to refute the Eckert-Mason testimony is strongly persuasive ofits accuracy and credibility.Though Mason obviously had a poor recollection fordates and for details of conversations, and though cross-examination cast doubt onsome details which he testified to (e. g., the place in which he had a conversationwith Travis in July 1949) he was not shaken as to matters of substance.Neither hisnor Eckert's testimony bore a death wound on its face; the testimony of neither wasso inherently implausible nor incredible as to require its rejection in view of Respond-ents' failure, despite opportunity, to refute it.Furthermore, their demeanor and man-ner of testifying impressed the hearing officer as indicating both willingness and effortto tell the truth.Though Eckert's and Mason's testimony has thus been accepted by and large,Johnson's stands on a somewhat different footing.Also, a former Communist,Johnson testified in partas anexpert on the subject of Communist infiltration oflabor unions.Yet, his membership in the Communist Party had ended in 1940(Eckert's lasted until 1948), and he admitted that he was without knowledge con-cerning the International Union, or its membership, or any of its locals, and thathe was unacquainted with Travis or other officers of Mine-Mill.He also testifiedas an expert on the use by Communists of "Aesopian" language, but again his qualifi-cations were far inferior to Eckert's.His indoctrination and training in Communistteachings and techniques had been shorter, and his schooling much less impressive,than Eckert's.Furthermore, cross-examination showed him to be somewhat vul-nerable as an expert in recognizing and interpreting "Aesopian" language.However,much of Johnson's testimony was in general accord with Eckert's, by which it maybe considered as corroborated and confirmed. In such respects and to such extent,it has been given full credence.Proceeding now to a summary of the evidence in the light of the foregoing find-ings as to credibility, and based upon the entire record of the investigation, and onmy observation of the witnesses, I make the following:FINDINGS OF FACTA. The compliance affidavits, the Travis statementMaurice E. Travis, who was secretary-treasurer of International Union of Mine,Mill and Smelter Workers, executed under dates of August 4, 1949, December 20,1949, December 12, 1950, November 8, 1951, December 19, 1951, December 3, 1952,and November 6, 1953, and thereafter filed with the Board, compliance affidavitspursuant to Section 9 (h) of the Act in which he swore in part that he was nota member of the Communist Party or affiliated with such party, and that he didnot believe in, and was not a member of, nor did he support any organization thatbelieves in or teaches, the overthrow of the United States Government by force orby any illegal or unconstitutional methods.1 Since frequent references will be made herein to the text of the order, a copy thereofhas been attached for convenience as Appendix A. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to Section 9 (h), and predicated in part on said affidavits, the Boardissued to the International Union letters of compliance under dates of August 8,1949, September 27, 1949, January 3, 1950, August 4, 1950, September 27, 1950,December 21, 1950, August 2, 1951, November 30, 1951, January 8, 1952, Septem-ber 16, 1952, December 8, 1952, September 28, 1953, November 16, 1953; andDecember 28, 1953.In an article published on August 15, 1949, in the newspaper, "The Union,"Travis stated his reasons for signing the first of his affidavits 2That newspaper isthe official organ of the International Union, which publishes and distributes ittoallof its members, the cost being defrayed by a part of the membership duesIt is found, accordingly, that the membership of the Union was officially apprised of,and was aware of, Travis' statement.The text of Travis' statement will be fully considered under a subsequent sectionof this report (seeConcluding findings, infra).It will suffice for the present to note,preliminary to reviewing the evidence which concerns Travis personally, that Travisadmitted that he had been a member of the Communist Party but stated that hehad resigned-"with the utmost reluctance and with a great sense of indignation"-in order to make it possible to sign the affidavit required by the Taft-Hartley Act.B. Travis-the union officer-the CommunistMost of the evidence concerning Travis' career as a Communist and as an officerofMine-Mill was supplied by the testimony of Eckert and Mason, who were them-selves both former Communists and former officials of the Union.Eckert (whosequalifications as an expert on communism are later summarized) had been anactivemember of the Communist Party from 1930 to 1948, and was an employeeand later an executive board member of Mine-Mill from 1942 to 1948, exceptinga period of Army service in 1944-5.Mason joined the Communist Party in theearly 1930's, but had dropped his membership "a long time" before 1946.A copperminer for years and a member of Mine-Mill, he had become an executive boardmember in 1941, and served in that capacity in 1941 and 1942, and from 1945 toDecember 1953.Travis' first connection with the Union, so far as is shown by the evidence, wasas its coordinator for Northern California in 1942, which was contemporaneouswith Eckert's service as coordinator for Southern California.Travis subsequentlybecame executive assistant to the president and held that position until he becamefirst vice president in January 1947.From March to December 1947, he heldthe office of president, succeeding Reid Robinson, who had resigned. In January1948, Travis became secretary-treasurer, and has held that officesince.3Eckert's testimony similarly established Travis' membership in the CommunistParty as far back as 1942. Eckert testified that beginning then he had many con-versations with Travis concerning communism and the Communist Party and thathe attended with Travis many Communist Party meetings, first in California andlater at many different places throughout the country. In a number of his con-versations with Travis (in 1946, 1947, and 1948), they discussed the necessity, underthe program of the Communist Party, for using insurrectionary means, force andviolence, to achieve the Communist objective of the overthrow of the Government.From about 1945 to 1948, Eckert and Travis served together on the steeringcommittee of the Communist Party within Mine-Mill, the function of that com-mittee being to receive instructions from the party and to carry out within the Unionthe policies and procedures which the party dictated.To insure compliance, thenational committee of the Communist Party (the top Communist committee in thecountry) designated a special liaison representative who actually sat as a memberof the steering committee.The committee, comprised of about five members, attimes held caucuses of Communists within the Union to decide, for example, onsuch matters as successors to vacant offices; and it considered,for example,inMarch2 Since frequent references must be made to the text of that statement and since itsinterpretation is of crucial significance to the determination of the issues herein, a copyhas been attached hereto as Appendix B.That the published article was in fact Travis' was conclusively established by Mason'stestimony concerning a conversation with Travis in July 1949, and by Travis' speech atthe Union's 1949 convention in which he acknowledged the statement and made a furtherexplanation of his views.8Mason and Eckert both testified that Travis in fact "ran" the Union. In any eventit is clear from the record that Travis was one of a small group of Communists whichdominated Mine-Mill. MAURICE E. TRAVIS4311948, whether affidavits of compliance should be made by Mine-Mill officers pur-suant to Section 9 (h).Eckert testified that he and Travis had also met in New York City in late 1947or early 1948, with national leaders of the Communist Party (including WilliamZ. Foster, national chairman, Eugene Dennis, general secretary, and John William-son, trade union secretary), for the purpose of considering the question of Taft-Hartley compliance, and that after a lengthy meeting it was decided that, for thetime being, compliance affidavits should not be made.Despite that decision, Eckertshortly led a movement to have the Mine-Mill officers execute compliance affidavits,and, for his pains, he was removed in April 1948, from his office on the executiveboard following a caucus which Travis had called of the Communist representativeswithinMine-Mill.Eckert thereafter terminated his membership in the CommunistParty.Slightlymore than a year later, the Communist Party reversed its position onTaft-Hartley compliance, and Travis also switched over, obedient to the new line.Thus, Mason testified that in July 1949, Travis discussed with him in Chicago 4 thetypewritten draft of the statement later published on August 15.Mason had inquiredof Travis how the decision of the executive board to comply with the Taft-HartleyAct would affect Travis personally, whether it meant that Travis would have toresign as secretary-treasurer of the Union.Tiavis showed Mason the draft of hisstatement; told Mason that he had cleared it with Ben Gold and "the Party people"atCommunity Party headquarters in New York, who had agreed that it was thebest policy to follow and was in fact the general policy which would be followed byother Communists in the labor movement, and that it meant that while Travis wasresigning his membership in the Communist Party, it would not stop or changehis work for it.Mason's testimony as to subsequent conversations with Travis established con-clusively that Travis did continue his party work within the Union, and that he hadnot in fact altered his allegiance to the party.Mason and his associates in theMontana locals had been opposing the continued domination of the Union by Travisand other members of the Communist Party, and he and Travis held conferences inButte and Denver in the summer of 1953 for the purpose of settling the hostilitiesbetween the Communist (Travis) faction and the anti-Communist (Mason) faction.Because those conversations show plainly that Travis had continued his adherenceto and support of the Communist Party, they will be summarized in some detail.The Butte conference was devoted largely to Mason's attacks on the policies ofthe Communists within the Union and to Travis' defense of them.Mason insistedthat Travis and his Communist associates should cease undermining the position ofanti-Communist leaders in the Montana locals, but Travis minimized the seriousnessof the matter.Mason objected to the Communist Party's position on the Rosenbergcase, but Travis insisted that it was the duty of the Union to do what it could tosecure clemency for the Rosenbergs.Mason then compared the position whichTravis and other Communists took on civil liberties within the Soviet Union and thesatellite countries, pointing out the inconsistency of seeking clemency for the Rosen-bergs in comparison with the persecution of certain persons behind the Iron Cur-tain.In response, Travis callously quoted with approval a remark he attributed toanother Communist on the International Union's staff in British Columbia that,"when Stalin quits shooting people he will become suspicious that Stalin is goingsoft."At Travis' suggestion, Mason renewed the conference in Denver around August11 or 12, 1953.Mason pleaded that due recognition be accorded the honest non-Communist opposition, arguing that there was room within the leadership of theUnion for non-Communists as well as Communists.He also urged that free debatesbe permitted in the forthcoming convention on international questions, and thatthe official newspaper be liberalized so that it would not consistently favor the Sovietside in the cold war.Travis' reply in general was to the effect that Mason wanted peace because heand his faction were weak, whereas Travis and his associates, being strong, wouldgo ahead under their former policies.Answering Mason's request for non-Commu-nist representation in the Union's leadership, Travis stated that Mason and his brotherhad a chance "to be way up with us in these councils if you would rejoin the Com-munist Party."As to Mason's criticism of the newspaper, Travis rejected Mason'ssuggestions summarily, saying, "You know as well as I do that the Party and mypeople will not stand for those proposals."Travis added that one of the mistakes4 Cross-examination cast some doubt on the place the conversation was held, but didnot shake Mason on its substance, nor on the fact that it occurred in July 1949. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDin policy which he and "the Party people within the officialdom" had made was in_having issued the statement in connection with the signing of his affidavit.C. The Union and its membershipThe officers of the International Union consist of a president, two vice presidents,and a secretary-treasurer, who, with district representatives elected by groups oflocals, comprise the Union's executive board, which constitutes the governing body,of the Union between its conventions.Prior to February 1950, the International was affiliated with CIO, but was expelledat that time by CIO on a finding that the policies and activities of the InternationalUnion had been consistently directed toward the achievement of the programs andpolicies of the Communist Party.As of January 1947, the International Union was comprised of about 400 locals,but that number has now dwindled to approximately 200, as a result of revolts and-secessions over the issue of Communist domination of the International.The evi-dence does not establish the present total membership of the Union.At some points,the record suggests a total of approximately 95,000 members, whereas the CIO com-mittee report of February 1950 (which recommended the expulsion of Mine-Mill),reported that its dues paying membership had dropped from a total of 100,000 in1946-1947, to 44,000 in October 1949, which was before the secession of additionallocals following the expulsion from CIO.Eckert testified that the number of Com-munists within the rank-and-file membership comprised less than 1 percent .5As early as January 1947, the membership began to learn that major revolts were-occurring within their ranks over the subject of the Communist domination of theInternational Union through Travis and other officers.The first such revolt, led byJohn J. Driscoll, resulted in the secession of a large group of locals; and literaturedistributed within the Union, apprised the membership that the issue of Communistdomination was responsible for the breach.In May 1947, a CIO committee issued its report (which was also distributed amongtheMine-Mill membership) of its investigation of that breach, exposing fully the-Communist Party connections and activities within the Union of Travis and otherleaders.It reported also that Travis had been expelled from a Steelworkers' local(CIO), in 1941, for advancing Communist Party causes.The committee recom-mendations included a call for Travis' resignation or his removal from office.The issue was emphasized and the breach was widened in March 1948, when Mine-Mill removed Eckert from the executive board because he had sponsored a move-ment, contrary to the decision of the Communist Party leaders and the Mine-Millexecutive board, to comply with Section 9 (h).Eckert thereupon led the secessionof a group of die-casting locals (which had originally merged with Mine-Mill in1942), and he and his associates have continued since that time to inform the Mine-Mill membership through a variety ofmedia(e. g., pamphlets, handbills, speeches,radio addresses) of the Communist domination of Mine-Mill through Travis andothers.Early in 1950, a special CIO committee, after investigation and hearing, issuedits report in which it set forth at length its findings as to the Communist dominationof Mine-Mill through Travis and other officers; and on the basis of that report, theCIO executive board ordered the expulsion of Mine-Mill.6Mine-Mill informed itsmembership, through articles in "The Union," of the forthcoming investigation andhearing, and later informed them of the expulsion (a result which it had freely pre-dicted in advance) by CIO on charges of Communist connections.GAlthough the program of the Communist Party envisions the control and dominationof labor unions as a prime objective leading to the "dictatorship of the proletariat," itcontemplates admission to its ranks of only a minority of the workers until such timeas "the final overthrow of the capitalist order will have become an evident fact " See,eg, Statutes, Theses, and Conditions of Admission to the Communist International, ex-cerpts from which are quoted in the Appendix to the dissenting opinion of Mr ChiefJustice Stone inSchneiderman v. United States,320 U. S 118, at pp. 197, 200Morerecently,Mr Justice Jackson has outlined at some length the methods by which Com-munists effect the undercover capture of strategic labor unions.See, e. g , his concurring-opinion in A.C. A. v. Douds,339 U. S 382, 431.6During 1949 and 1950, the CIO expelled 11 national unions on findings that they hadadhered to the Communist Party line. See LRR Analysis, Vol. 34, No. 33, p. 67. Thestrenuous efforts of CIO to rid its affiliated unions of Communist infiltration and domina-tion was a matter of common knowledge during that period. MAURICE E. TRAVIS433'Eckert had testified at the hearing before the CIO committee as to the mannerby which the Communist Party steering committee, including Travis, had imposed'upon Mine-Mill the policies dictated by the party.His testimony was later printed'in booklet form and was distributed in 1951, and since, among the Mine-Mill mem-bership.Indeed, it was admitted in "The Union" that Eckert's testimony at the hear-ing had been published in newspapers.?In October 1952, the Senate Sub-Committee (Judiciary Committee) held a hearingat Salt Lake City respecting the Communist affiliation of the principal officers of the-International Union, including Travis.That hearing was attended, as suggested in"The Union," by 150 delegates from Mine-Mill locals who were then attending a"political action conference" in Salt Lake City.Many of those delegates, accordingto an article in "The Union," remained in the audience for 3 consecutive days so thatthey could report to their locals.Eckert repeated in that hearing testimony which he had given earlier before theCIO committee.Travis, also summoned as a witness, repeatedly invoked the Fifth-Amendment in refusing to admit or deny membership in the Communist Party, inrefusing to identify or acknowledge his compliance affidavits, and in refusing to ac-knowledge authorship of his Agust 1949 article.8 "The Union" published in all sev-eral articles concerning the hearing, including one by Travis and other unionofficers which explained their reasons for invoking the Fifth Amendment.Finally, early in 1954, Mason led a revolt in the Butte and Anaconda locals over-the issue of Communist influence and domination of the International Union.Thatrevolt was unsuccessful, however, resulting in a victory of the opposing faction inan election conducted by the Board in March.D. The experttestimonyThe General Counsel also adduced from Eckert and Johnson expert testimony con-cerning the doctrines and teachings of Communism and the use by Travis of certain"Aesopian" language in his article of August 15, 1949.Their qualifications on theformer subject were established beyond question, since both had been fully indoc-trinated in the teachings, the goals, and the methods of Communism and Commu-nists.Eckert was also well qualified on the use by Communists of "Aesopian" lan-guage, though Johnson was less impressive on that point.Eckert, an active member of the Communist Party from 1930 to 1948, had re-ceived a long and thorough indoctrination in the doctrines of communism.He hadstudied at Communist schools in Moscow, to which he was sent by the party, from.1932 to 1934. Eckert had in turn imparted his knowledge by teaching in Communistschools in this country.Among the basic Communist literature which he studied and.taught were Lenin's Left-Wing Communism, an Infantile Disorder; Lenin's State andRevolution; Lenin's Imperialism, the Highest Stage of Capitalism; and Stalin's Foun--dations of Leninism.Eckert testified that membership in the Communist Party was in fact predicatedon acceptance of the teachings of Marx, Engels, Lenin, and Stalin; that every party-member was required to subscribe to those teachings in toto; and that deviationfrom current teachings was ground for immediate expulsion.Under those teachings.the ultimate goals of communism could be achieved only by the overthrow of exist-ing state governments by revolutionary means, i. e. by force and violence, and by the-establishment of a "dictatorship of the proletariat," which was to exist during atransitional period (as presently in Russia) in preparation for the ultimate and idealform of a Communist classless society.That such teachings were not intended as so much theoretical dogma was estab-lished by Eckert's testimony that his education at the Lenin Institute extended totraining in insurrection and revolutionary methods, including a course in the theoryand tactics of armed uprising, practical training in making explosives, and actualfield training in the handling of machine guns and small arms.The infiltration and domination of trade unions was also one of the prime objec-tives of the Communists, who proposed thereby to direct the struggles of workers.to improve their economic conditions into revolutionary channels for the forcibleoverthrow of the government in effectuation of the intermediate goal, the establish-ment of the proletariat dictatorship.T "On the day after our `trial' closed, the CIO `leaked' to the press the stoolpigeon testi-mony of Ken `Peeping Tom' EckertThis made banner headlines in the Knight chain of'newspapers " (G. C Exhibit No 30.)s Travis did admit, however, that the members of the Union were aware that allega-tions of communism had been made against the Union for a long time 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is unnecessary to recite the various positions which Eckert held in the Com-munist Party upon his return to the United States, or his various assignments by theparty within labor unions. It will suffice to state that from 1934 to 1948 (excludinghis period of war service), Eckert acted as the representative of the CommunistParty in various posts in labor unions, following its instructions and devoting hisefforts to furthering and achieving its policies.Evidence previously summarizedaffords a typical example: his service on the party's steering committee within Mine-Mill with Travis, whom he had met and known as a Communist in 1942, and withwhom he thereafter participated in Communist Party work within the Union.Johnson had been a member of the Communist Party from 1930 to 1940.Hereceived his indoctrination and training in New York City, with particular emphasison the infiltration and domination of labor unions and on the Negro question.Healso studied some of the basic Communist texts which Eckert had identified andhad, like Eckert, also received instruction in the use of "Aesopian" language. John-son's first position in the party was a district agitation and propaganda director inBuffalo, but thereafter he served as its representative in various labor unions in NewYork City, carrying out the party's instructions as handed down to him by thenational committee of the Communist Pary and by its bureaus and subcommittees.Johnson's testimony accorded with Eckert's that the Communist Party goals in-cluded that of the overthrow of our Government by force and violence. Indeed,Johnson's training had included, and his duties were in part specifically directedtoward, the eventual bringing about of a racial rebellion in the black belt of theUnited States.As to Aesopian language, Eckert testified that its use as a Communist device toconvey a double meaning had been originated by Lenin in his pamphlet, "Im-perialism-The Highest Stage of Capitalism," which had been written originally in1916, late in the czarist regime. In a preface to the Russian edition, publishedafter the regime ended, Lenin disclosed that he had escaped czarist censorship bywriting, with extreme caution, "in that cursed Aesopian language to which czarismcompels all revolutionaries to have recourse whenever they took up their pens towrite a legal work."Resort to such language has since been an accepted-indeedstandard-part of Communist techniques for covering statements of Communistcreed by an innocent terminology designed to prevent disclosure so far as consistentwith the continued spread of the Communist gospel Indeed, the Communist con-stitution of 1935 contained certain passages, innocent upon their face which seem-ingly subscribed to "democratic processes," but which were understood by theinitiates to be only "window dressing" to cover the real teachings of the party.It is unnecessary to summarize at length the Eckert-Johnson testimony concerningTravis' use of "Aesopian" language, since its main value is to confirm what suffi-ciently appears from the face of his statement, as found under section E,infra,thatTravis admitted his continued adherence to the principles of communism and hiscontinued support of and allegiance to the Communist Party.The followingexamples will suffice: 9(a)This has not been an easy step for me to take.Membership in theCommunist Party has always meant to me, as a member and officer of theInternational Union, that I could be a better trade unionist, it has meant tome a call to greater effort in behalf of the union as a solemn pledge to myfellow members that I would fight for their interests above all other interests.While serving with Eckert on the steering committee of the Communist Partywithin Mine-Mill, Travis had received from the Communist Party and had carriedout instructions and policies many of which disqualified Travis as a good tradeunionist, and which in fact injured and otherwise worked to the detriment of themembership of the Union.In saying that he could be a better trade unionist by being a Communist, Traviswas using the term in the sense in which it is used in the Soviet Union where tradeunions are instruments of the state, used to suppress the rights of labor and preventits attempts to improve wages, hours, and conditions of employment.(b) It is a big lie to say that a Communist trade unionist owes any higherloyalty than to his union.On the contrary, trade unions are an integral part9 Each excerpt is followed by a brief digest of Eckert's testimony.As previously indi-cated, Johnson's testimony as an "Aesopian" language expert has been credited in therespects in which it was corroborated and confirmed by Eckert's. MAURICE E.TRAVIS435of a Socialist society, the kind of society in which Communists believe.There-fore, I believe that good Communists are good trade unionists.Travis'membership in the party had required that he subscribe to the principlesof the Communist Party and to the teachings of Marx, Engels,Lenin, and Stalin.They teach that a Communist has only one loyalty, that to the Soviet Government.By Socialist society, Travis meant the type of society established in Russia underthe Soviet dictatorship.The role of the trade unions in that society is to act asan instrument of the state in the maintenance of power by the Communist Govern-ment; they are in fact used as vehicles for the dissemination of propaganda of theCommunist Party and to carry out its objectives.(c)Therefore,Iwant to make it crystal clear that my belief in Communismis consistent with what I believe to be the best interests of the members of thisUnion and the American people generally and that I am especially happy tobe able constantly to remember that it is consistent with the finest traditionsof the International Union.As a Communist,Travis had subscribed to the belief that the best interests ofthe American people would be the overthrow of their Government by force andviolence and the establishment of a dictatorship of the proletariat.Though disguis-ing those aims to the uninitiated,Travis was making it abundantly clear that he stillsubscribed to those beliefs and practices.(d) In the meantime,I am sure that every member of the InternationalUnion joins me in my pledge to fight to keep this International Union strong,to bend every effort to make it even stronger,to continue to keep it on aprogressive,militant course,and to do everything in my power to make lifein our country happy, secure,prosperous and peaceful.Under Communist terminology,which Travis was here using,the onlyprogres-sivesareCommunists,and anyone advocating any other policy, especially in tradeunions, is a reactionary.Thus, in the phrase, "progressive,militant course" Traviswas reiterating and reaffirming his intention to continue his work as a Communistin the Union in the future as he had in the past.E. Concluding findingsIssue I-Whether Travis has admitted the falsity of his compliance affidavitsThe first question here to be determined is that on which ruling was reserved inthe June 7 order(Appendix A), i. e., whether Travis' published article carried on itsface an admission that his affidavit was false.That question is to be resolved, ofcourse, from the full text of the article, whose meaning may also properly be soughtin the light of the undisputed evidence of Travis'long-established position as a mem-ber of the Communist Party and as one of its leaders within Mine-Mill.Also ap-propriate for consideration in discerning the true meaning of the statement are suchfacts as were contemporaneously of general and common knowledge concerning thenature and goals of communism.In the latter connection,the chief problem consistsof bringing into proper focus the situation regarding such awareness as it existedin the summer of 1949, when the statement was made. Though that obviously pre-sents a difficulty as of 1954, the difficulty lies only in the necessity for review of aplethora of existing evidence which relates to the time in question.And since thatevidence constitutes a part of the setting in the light of which Travis'statement isproperly to be evaluated,itwill be reviewed preliminary to considering the contentof the statement.The awakening to the full import of the Communist menace has come slowly inthis country,retarded doubtlessly during World War II by unwillingness to believethe worst about an ally who was enlisted with us in a death struggle against followersof still another foreign ideology repugnant to our own ideals of government.Though slow in inception,there has been a progressively faster development duringpast years of the general awareness of the true nature, aims,and methods of com-munism and the Communist Party, an awareness which has been accelerated rapidlyin recent years by the defections of former Communists and the well-publicizedexposure of their experiences and training within the fold and by the investigationsof a number of congressional committees,also well publicized,preliminary to theenactment by Congress of legislation such as the present(61 Stat. 136, enacted June344056-55-vol. 111-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARD1947),10 the Smith Act (54 Stat. 670, enacted June 1940); and the Internal SecurityAct of 1950 (64 Stat. 987, enacted September 1950).Judicial recognition has followed behind, and has sustained, the legislative findingswhich supported the foregoing legislation.The full significance of such pronounce-ments can best be understood by referring first to an earlier decision of the SupremeCourt with which they were apparently in conflict. Thus, though inSchneiderman v.United States,320 U. S. 118 (decided June 1943), a majority opinion of the Su-preme Court had expressed views contrary to the congressional findings which werebasic to the legislation above mentioned, those views were based' on conclusionswhose naivete the minority (Chief Justice Stone; Justices Roberts and Frankfurter)had challenged at thetime.(See concurring opinion of Mr. Justice Jackson inDennisV.United States,341 U. S. 494, at pp. 568-9, footnote 12.)Certainly the majorityviews must presently be considered naive 11 in the light of the subsequent repeatedcongressional findings (based on increasingly voluminous and persuasive evidence)and the judicial affirmance of those findings, with express refusal in some instances toaccept the majority views inSchneidermanas authoritative.Thus, inUnited States v. Dennis,183 F. 2d 201, 210 (C. A. 2), affd. 341 U. S.494,supra,the court of appeals, speaking through Chief Judge Learned Hand, char-acterized theSchneidermanholding as one which "stands apart," observing that:[I]t held that the prosecution had not adequately proved that Schneiderman,though a Communist, was not "attached to the principles of the Constitution,"when he was naturalized.The majority thought that being a Communist mightinvolve no more than what the defendants at bar say that it does involve: tofoster revolutionary changes, but only by lawful methods.All that can bethought relevant to the case at bar is a passage in the opinion, which may havebeen meant to imply that only "agitation and exhortation calling for presentviolent action which creates a clear and present danger of public disorder orother substantive evil," 320 U. S. at page 157, 63 S. Ct. at page 1352, 87 L. Ed.1796, will show that one is not attached to the "principles of the Constitution."Of the eight justices who took part in the decision, three dissented, and of thefive who concurred two wrote separateopinions.It is true that both these saidthat they joined in the opinion in chief;but we should hesitate to say that bythis they meant to commit themselves to the proposition thata manmay be at-tached to the principles of a constitution, whose violent overthrow he will con-tinueto advocate and teach, because he knows that the execution of his pur-10Though as Mr Justice Jackson pointed out in his concurring opinion in A C. A. v.Douds,339 U. S 382, 424 (in which the Supreme Court upheld the constitutionality ofSection 9 (h) ), most of the voluminous evidence before the several congressional commit-teeswould be of doubtful admissibility or credibility in a judicial proceeding, its per-suasivness, validity, and credibility for legislative purposes was for Congress ; and heagreed that from such information before it andfrom facts of general knowledge,Con-gress could rationally conclude that, behind its political party facade, the CommunistParty is a conspiratorial and revolutionary junta, organized to reach ends and to usemethods which are incompatible with our constitutional system.The publicizing of the congressional hearings and findings also furthered, of course, thegeneral awareness of the nature of the Communist conspiracy.That the sum total ofgeneral knowledge on the subject may rest in part on literature and evidence of doubtfuladmissibility in a judicial proceeding or a criminal trial does not gainsay the fact ofknowledge.Thus, awareness of current facts of general knowledge must usually be ac-quired through a variety ofmedia (eg , the press, radio, television, and news reportsand analyses) whose product would certainly fail to meet the strict standards requiredof evidence in a court trial.n Its conclusions were summarized by Justice Jackson in his concurring opinion in theDenniscase,supra,substantially as follows'That the Court held that the basic Com-munist literature, which it had reviewed, was within "the area of allowable thought" ;that it did not show lack of attachment to our Constitution, and that success of the Com-munist Party would not necessarily mean the end of representative government ; that itwas a tenable conclusion that the party "desired to achieve its purpose by peaceful anddemocratic means, and as a theoretical matter justified the use of force and violence onlyas a method of preventing an attempted forcible counter-overthrow once the party hadobtained control in a peaceful manner or as a method of last resort to enforce the ma-jority will if at some indefinite future time, because of peculiar circumstances, constitu-tional or peaceful channels were no longer open" ; and that this "mere doctrinal justifica-tion or prediction of the use of force under hypothetical conditions at some indefinitefuture time-prediction that is not calculated or intended to be presently actedupon, . . ." was within the realm of free speech. MAURICE E. TRAVIS437pose must be deferred for a time.We should feel bound to await a more defi-nite declaration before accepting a doctrine,which,with deference,seems to usso open to doubt. [Emphasis supplied.]Though written in 1950, theDennisdecision related to a period, a subject matter,and a stage in the development of awareness of the aims of communism which ren-ders it of utmost significance and timeliness for the purpose of discerning,as of Aug-ust 1949, the true meaning of Travis' article.Thus, the case involved the convictionof a number of Communist Party leaders under an indictment which had been re-turned in 1948, for violating the conspiracy provisions of the Smith Act,supra,dur-ing the period fromApril 1945 to July 1948.The trial lasted from March to Sep-tember 1949.In affirming the conviction, the court of appeals, after review of the "abundantevidence" before the jury, thus described the Communist Party and its operations:The American Communist Party of which the defendants are the controllingspirits, is a highly articulated, well-contrived, far spread organization, number-ing thousands of adherents, rigidly and ruthlessly disciplined, many of whom areinfused with a passionate Utopian faith that is to redeem mankind. It has itsFounder, its apostles, its sacred texts-perhaps even its martyrs.It seeks con-verts far and wide by an extensive system of schooling, demanding of all an in-flexible doctrinal orthodoxy.The violent capture of all existing governmentsis one article of the creed of that faith, which abjures the possibility of successby lawful means.That article, which is a commonplace among initiates, is apart of the homilectics for novitiates, although, so far as conveniently it can be,it is covered by an innocent terminology, designed to prevent its disclosure.12The defendants had protested that the use of force and violence was no part oftheir program except as it might become necessary after the "proletariat" has suc-ceeded in securing power by constitutional processes, and that then, being the con-stitutional government, it will of course resist any attempt of the ousted "bourgeoisie"to regain its position, meeting force with force, as all governments may and must.(Compare the Travis' statement.)The court, however, after examining the pam-phlets and books which the defendants had published and disseminated, found thatmany of the passages therein, and that the doctrines of Marxism-Leninism, which thedefendants had taught, flatly contradicted their declarations that they meant to con-fine the use of force and violence to the protection of political power, once lawfullyobtained.Thus the court found that those doctrines recognized explicitly that the"dictatorship of the proletariat" (which they advocated as a necessary transitionalperiod during the march to ultimate and ideal communism), could only be estab-lished by a violent overthrow of any existing government, if it be capitalistic, because:No entrenched bourgeoisie, having everything to lose and nothing to gainby the abolition of capitalism, by which alone it can continue to enjoy its privi-leged position, will ever permit itself to be superseded by the means whichitmay have itself provided for constitutional change:e. g. bythe ballot.Nomatter how solemnly it may profess its readiness to abide the result, and nomatter how honestly and literally the accredited processes of amendment mayin fact be followed, it is absurd to expect that a bourgeoisie will yield; and in-deed to rely upon such a possibility is to range oneself among the enemies ofMarxist-Leninist principles.Therefore the transition period involves the use of"force and violence," temporary it is true, but inescapable; and, though it isimpossible to predict when a propitious occasion will arise, one certainly willarise: as, for example, by financial crisis or other internal division.When thetime comes the proletariat will find it necessary to establish its "dictatorship"by violence.The court found it unnecessary to hold that even so thoroughly planned and soextensive a "confederation" as the Communist Party constituted would be a present>a InFrankfeld v United States,198 F. 2d 679,684-686(C. A. 4), cert. denied 344 U. S.922, the Court, in affirming another conviction under the Smith Act, reviewedsimilar"abundant evidence" and similar defenses to those asserted in theDenniscase,andreached conclusions which were in complete accord with the views expressed in JudgeHand's opinion.See alsoUnited States v Schneiderman,106 F. Supp 906, 921-922 (S D. Cal.), wherethe Court referred to "the common notoriety" that the objective of the Communist Partyis the overthrow of the Government by force and violence, and cited voluminous authorityin supportof the view that the courts might properlytake judicial knowledgeof that fact. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDdanger at all time and in all circumstances, since the question before it was howimminent,i.e.,how probable of execution it wasin the summer of 1948, when theindictment was found.Then, after summarizing world conditions as they existed atthat time and our position in relation thereto, the court concluded:We do not understand how one could ask for a more probable danger, unlesswe must wait till the actual eve of hostilities.The only justification which canbe suggested is that in spite of their efforts to mask their purposes, so far asthey can do so consistently with the spread of the gospel, discussion and pub-licitymay so weaken their power that it will have ceased to be dangerous whenthemoment may come. That may be a proper enough antidote in ordinarytimes and for less redoubtable combinations; but certainly it does not apply tothis one.Corruptio optimi pessima.True, we must not forget our own faith;we must be sensitive to the dangers that lurk in any choice; but choose we must,andwe shall be silly dupes if we forget that again and again in the past thirtyyears, lust such preparations in other countries have aided to supplant existinggovernments, when the time was ripe.[Emphasis supplied.]Nothing shortof a revived doctrine oflaissez faire,which would have amazed even the Man-chester School at its apogee, can fail to realize that such a conspiracy createsa danger of the utmost gravity and of enough probability to justify its sup-pression.We hold that it is a danger "clear and present."The Supreme Court expressed accord with those findings, holding that (341 U. S.494, at pp. 510-511) :The mere fact that from the period 1945 to 1948 petitioners' activities did notresult in an attempt to overthrow the Government by force and violence is ofcourse no answer to the fact that there was a group that was ready to make theattempt.The formation by petitioners of such a highly organized conspiracy,with rigidly disciplined members subject to call when the leaders, these peti-tioners, felt that the time had come for action, coupled with the inflammablenature of world conditions, similar uprisings in other countries, and the touch-and-go nature of our relations with countries with whom petitioners were in thevery least ideologically attuned, convince us that their convictions were justifiedon this score.Affirming the conviction in conclusion, the Court stated (id. at pp. 516-517):Petitioners intended to overthrow the Government of the United States asspeedily as the circumstances would permit.Their conspiracy to organize theCommunist Party and to teach and advocate the overthrow of the Governmentof the United States by force and violence created a "clear and present danger"of an attempt to overthrow the Government by force and violence.In separate concurring opinions, Mr. Justice Frankfurter (id. at pp. 517-556) andMr. Justice Jackson (id. at pp. 561-579) supported more emphatically and in moredetail the findings of the lower courts as to the true nature of Communism and ofthe Communist conspiracy in this country. See, e. g., Justice Frankfurter's opinionat pp. 547-548, and note particularly the following statement:We maytake judicial noticethat the Communist doctrines which these defend-ants have conspired to advocate are in the ascendancy in powerful nations whocannot be acquitted of unfriendliness to the institutions of this country.We maytake account of evidence brought forward at this trial and elsewhere, much ofwhich has long been common knowledge.[Emphasis supplied.]Most timely also for bringing into focus the extent to which general awarenesshad developed, prior to the summer of 1949, of the nature and aims of Communismis the case ofNational Maritime Union v. Herzog,78 F. Supp. 164 (D. D. C.) de-cided April 13, 1948.There, in sustaining the constitutionality of Section 9 (f),(g), and (h) of the present Act, the Court reviewed at length the evidence beforeCongress (id., pp. 167-169), such as "matters of general knowledge," including thePresident's message to Congress, and prior published views of Joseph Curran (presi-dent of the plaintiff union which had sought to enjoin enforcement of the Act). Thecourt found the statements by the President and by Curran to be "expressive of thecommunity's very recent evaluation of the danger which Congress foresaw in 1947."[Emphasis supplied.]Though affirming that judgment as to Section 9 (f) and (g), 334 U. S. 854, theSupreme Court did not find it necessary to reach or consider the validity of Section9 (h). It did, however, reach thatquestioninA. C. A. v. Douds,339 U. S. 382, in a MAURICE E. TRAVIS439decision which contained further judicial recognition of the goals of communism andof the Communist Party in specific relation to labor unions.There, in upholding theconstitutionality of the very section pursuant to which Travis had made his affidavits,the Court reviewed the evidence and the "great mass of material" which had beenbefore the various committees of Congress (id. at pp. 387-389) preparatory to en-actment of the legislation in1947,and found that it supported the legislative findingsthat: 13. . . Communists and others proscribed by the statute had infiltrated unionorganizationsnot to support and further trade union objectives, including theadvocacy of change by democratic methods,but to make them a device bywhich commerce and industry might be disrupted when the dictates of politicalpolicy required such action. [Emphasis supplied.] (Id. at p. 389.)Congress could rationally find that the Communist Party is not like otherpolitical parties in its utilization of positions of union leadership as means bywhich to bring about strikes and other obstructions of commerce for purposesof political advantage, and that many persons who believe in overthrow of theGovernment by force and violence are also likely to resort to such tactics when,as officers, they formulate union policy. (Id. at p. 391.)Congress might reasonably find, however, that Communists, unlike membersof other political parties, and persons who believe in overthrow of the Govern-ment by force, unlike persons of other beliefs, represent a continuing danger ofdisruptive political strikes when they hold positions of union leadership. (Id. atp. 393.)Mr. Justice Jackson, in a separate opinion in which he concurred in those holdings(id. at pp. 424-433), reviewed at length the voluminous evidence before the con-gressional committees, and drew the conclusion that:From information before its several Committees and fromfacts of generalknowledge,Congress could rationally conclude that, behind its political partyfacade, the Communist Party is a conspiratorial and revolutionary junta, organ-ized to reach ends and to use methods which are incompatible with our consti-tional system.The foregoing decisions point up the full significance of the dissenting opinion intheSchneidermancase, 320 U. S. 118,supra,since they are in substantial accord withthe views expressed by Mr. Chief Justice Stonein 1943after review of the basicCommunist literature which was then before the Court (see Appendix, 320 U. S., atpp. 197-207).Thus subsequent decisions have reflected implicit recognition of thecorrectness of the dissenters' findings that the Communist Party organization was arevolutionary party having as its ultimate aim generally, and particularly in Englandand the United States, the overthrow of capitalistic or bourgeois government andsociety, and the substitution for it of the dictatorship of the proletariat.The undisputed evidence in the present record does no more than confirm theearlier legislative findings, and the judicial concurrence, as to the nature and aims ofthe Communist conspiracy, which, as has been shown, had become widely known bythe summer of 1949. The Eckert-Johnson testimony as to the doctrines and methodsof communism was in full accord with the evidence summarized in the foregoingdecisions; and Eckert's testimony established that the obligations of CommunistParty membership to which he and Travis had subscribed were identical with thoserequired ofallmembers of the party, including, for example, theDennisdefendants.It is in the light of the foregoing and the evidence of Travis' established positionamong Communist leaders, both within and without Mine-Mill, that his publishedstatement must be read.A short year and a half before the Communist Party didits flip-flop on the question whether it would authorize its members to execute com-pliance affidavits, Travis had participated with the national leaders in the party coun-cilswhich had considered the matter.He not only obeyed the decision then reachednot to comply, but participated in "purging" Eckert from his office in Mine-Mill foradvocating the contrary.When in 1949, the party reversed its position on compli-is Subsequent legislative findings have only confirmed and emphasized the correctnessof the earlier ones.For a full recapitulation, see the findings contained in the face ofthe Subversive Activities Control Act, title I of the Internal Security Act of 1950, 64 Stat.987 (approved inGalvan v. Press,347 U. S. 522). See also the report of the SubversiveActivities Control Board, S. Doc. 41, 83d Cong., 1st Sess. (Govt ) Print. Off., 1953) foran exhaustive description and documentation of the history and activities of the Com-munist Party (USA) since its inception in 1919. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDance, Travis not only flopped over obediently, but cleared with the party leaders atparty headquarters the text of the very statement which constituted the party's gen-eral policy on the subject.Thus, the Communist Party had, as usual, dictated thecourse to be followed by its representatives among labor union leadership through-out the country, and Travis had, as usual, followed its dictates in making his affidavitand in issuing his statement apologizing for his action.The foregoing background obviously requires that the statement be scrutinizedwith utmost care to ascertain whether Travis had in fact made a voluntary andbonafiderenunciation of his allegiance to the principles of communism and the Commu-nist Party, which had constituted a bar tosigningthe affidavit in the past (cf. A.C. A.v.Douds, supra,at p. 414), or whether it showed to the contrary that Travis, despitehis claimed resignation, was nevertheless continuing his adherence to and his supportof the doctrines and teachings of communism.When so scrutinized, the essentialsham and hypocrisy of the statement plainly appears; it stands revealed in its en-tirety as a cleverly worded, but nonetheless recognizable, piece of Communist prop-aganda which, despite its efforts to mask its purposes in an innocent terminology,showed that it was devoted to continuing the spread of current Communist gospelamong the membership of Mine-Mill.The entire statement obviously constituted an apology by Travis for having signedthe affidavit 14 and a eulogy of the principles of communism and the CommunistParty.Itwas, of course, much too late for Travis to deny convincingly that theCommunist Party teaches or advocates the overthrow of the Government by forceand violence, or to deny that he subscribed to any such belief.His admitted mem-bership in the party-"a highly organized conspiracy"-gave the lie to those denials,since, as other adherents-"rigidly and ruthlessly disciplined"-he had been necessar-ily required to subscribe to the creed of the violent capture of all existing govern-ments, abjuring the possibility of success by lawful means. See theDenniscase,supra,183 F. 2d at p. 212.It is true that in avowing his continued beliefs in the teachings of communism,Travis endeavored to state them innocuously and to equate them with the aims ofthe International Union, of labor generally, and with the best interests of theAmerican people, but that statement was at best a thinly disguised effort to capitalizeon the prestige among the membership of the charter of the International Unionand the Bill of Rights. Its hypocrisy was elsewhere exposed by Travis' expressedconviction that "only a fundamental change in the structure of our society" wasnecessary, and his stated belief that, "when the majority of the American peoplesee clearly how rotten the foundation of the capitalist system is, they will insist ontheir right to change it through democratic processes, and all of the reactionaryforce and violence in the world will be unable to stop them."The foregoing statements, though differently phrased, correspond in substance tothe protestations being made contemporaneously by the defendants during the trialof theDenniscase that their (Communist) program envisioned that the proletariatwould succeed in securing power by constitutional processes; that the entrenchedbourgeoisie would, failing to yield, resort to force to maintain their privileged posi-tions, thereby forcing counter-resort by the proletariat to force and violence to insuretheir victory.Denniscase,supra,at p. 206.That the similarity was no mereaccident or coincidence was plainly disclosed by Travis' subsequent speech in the1949 convention where he made a further explanation of his action in signing theaffidavit.Travis then stated his conviction that the "employers" will never permitthe "workers" to realize the fruits of their election victories, such as the nationaliza-tion of major industries, that:They wouldn't permit it to happen in Spain and they wouldn't permit it tohappen in Italy and they wouldn't permit it to happen in other countries whereworkers have been able to elect people into offices.The answer in these caseswas military violence against the workers and then I say the workers will haveto fight back.[Emphasis supplied.]But as was shown by theDenniscase (id., p. 206), the greatmassof evidenceas to the teachings of communism and the Communist Party organization, currentand extant in 1949, flatly contradicted declarations that Communists mean to con-fine the use of force and violence only to the protection of political power oncelawfully obtained.Thus,it isplain that what Travis and theDennisdefendants14 E. g.,"I have decided with theutmost reluctanceand witha great sense of indigna-tionto take such a step." [Emphasis supplied.] MAURICE E. TRAVIS441were doing at the time was to repeat and to spread the Communist doctrine thatthe Communist Party justifies the use of force and violence as a theoretical matteronly as a means of preventing an attempted forcible counter-overthrow once theparty had obtained control in a peaceful manner.Furthermore, the mouthing of such terms as "democracy" and "democraticprocesses" was an obvious example of concealment in an innocent terminology ofsuch Communist teachings as that quoted by Mr. Chief Justice Stone in theSchneidermandissent, 320 U. S.,supra,at p. 192:That which before the victory of the proletariat seems but a theoretical dif-ference of opinion on the question of "democracy" becomes inevitably on themorrow of the victory a question which can only be decided by force of arms.Further corroboration that Travis had in fact made nobona fidealteration ofhis loyalties to communism was also furnished by his persistent equation ofSocialism with communism and his espousal of socialism as the answer to all theillsof capitalism and as the means by which was to be accomplished that "funda-mental change in the structure of our society" which he was advocating. Statedloosely, it may be said that perhaps the chief difference between communism andsocialism, as we know it, is that the latter advocates the acquisition of control bythe State over all means of production by peaceful methods and within the con-stitutional framework.However, as has been found, Travis' membership in theCommunist Party had required that he adhere rigidly to the Communist doctrinethat such control can be won only by force and violence, abjuring the possibility ofsuccess by lawful means. The socialism which Travis was thus espousing wasplainly the Communist variety, packaged in Russia, and bearing the brand name andlabel of U. S. S. R.-Union of SovietSocialistRepublics.Indeed, that Travis neither saw nor intended any difference between the termssocialism and communism was apparent from his eulogy to Haywood:I have always been inspired by the fact that early leaders of the union weresocialisticin one form or another, that Bill Haywoodalso took the road toCommunismand died not only as a great leader of the working class but asan honored and respected Communist.[Emphasis supplied.]In essence then,the Travis'statement boils down to the allegations made byPrecision Scientific Company, as summarized in the words of the Board's order:That Travis stated that he had resigned from the Communist Party to make it pos-sible for him to execute his affidavit of compliance, but he nevertheless continued tobelieve in the principles of communism and the Communist Party. It is accordinglyfound that Travis' statement disclosed on its face his admission of the falsity ofhis first affidavit.As for the subsequent affidavits, there is no evidence that Travis has since alteredhis allegiance to the Communist Party or his loyalties to or his beliefs in communism.Undisputed evidence established that he has not done so. It suffices here to refertoMason's testimony concerning his conversations with Travis in Butte and Denveras late as the summer of 1953, during which Travis admitted the continued domina-tion of the Union by his own Communist faction and rejected Mason's appeals forrepresentation among the union leadership of the anti-Communist group whichMason led.15The evidence therefore establishes Travis' admission of the falsity ofall of his affidavits.The foregoing findings dispose of all questions which need to be resolved underIssue I, save for the General Counsel's alternative theory that Travis' admissions offalsitywere established in any event by certain "Aesopian" language in which hephrased portions of his statement.The order of June 7 made the interim findingthat the Eckert-Johnson testimony had establisheda prima faciecase on that point.That testimony having been credited and accepted herein (Johnson's to the extent itzc In the face of those clear admissions,it is unnecessary to rely on such inferences asmight be drawn from Travis' refusal to testify at the hearing before the McCarran Sub-Committee in Salt Lake City in October 1952, concerning either his compliance affidavit,or his published statement,or his membership in the Communist Party.Stronger andmore direct inferences supporting the findings herein(if such support can add aught tothe uncontradicted evidence in the record) may more readily be drawn from Travis' re-fusal to honor the General Counsel's subpena in this investigation and his failure to appearand testify in his own behalf or to offer any evidence to controvert that adduced by theGeneral Counsel.See cases cited in the 12th paragraph of the report,supra. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDisconfirmed or corroborated by Eckert's), the earlier finding is hereby affirmed.That evidence has, however, become of slight importance to the determination ofthe present issue; it serves only to confirm the soundness of the findings made above,which were made independently thereof.'sThus, if any doubt had existed that Travis' statement carried on its face an ad-mission of his continued allegiance to communism and the Communist Party, it wouldhave been wholly dispelled by the Eckert-Johnson testimony, which exposed, forexample, the true status of labor unions under a Communist government, the falsityof Travis' claims that membership in the Communist Party meant being a better tradeunionist, that good Communists are good trade unionists, and that a Communisttrade unionist owes no higher loyalty than to his union.That testimony similarlyconfirmed that Travis had used the terms "democracy" and "democratic processes"in the sense they are employed under Communist regimes and by Communists, whouse the terms as so much "windowdressing," since they in fact equate democracy withcommunism and negate the possibility of the existence of the former in a capitalisticstate.Issue II-Whether the membership was aware of the falsity of Travis' affidavitsThe interim finding was made in the order of June 7 that if Travis' admission ofthe falsity of his affidavit were found on the face of his published statement, themembership's awareness of such falsity had been established,prima facie,by evi-dence of the publication of the statement in the Union's official newspaper and its dis-tribution to all union members.That evidence not having been controverted, andTravis' admissions having been found on the face of his statement, the finding is tobe affirmed unless now found to be erroneous. But no error appears; its soundnessand accuracy is established by the record.Much that was said under Issue I is of equal application here, and need not berepeated.As there pointed out, there was general awareness in this country,no laterthan the summer of 1949 in any case, of the truenature, aims,and methods of com-munism and the Communist party. Judicial decisions have in fact acknowledgedthat much of the evidence had been of general and common knowledge, and that only"silly dupes" could longer have ignored facts established by30 yearsof current his-tory.The mass membership of the International Union, conceded to be "average"and "loyal" Americans, shared thus in the general awareness on the subject.If regarded, then,only as members of the general public, the members of theUnion were as well equipped as any to recognize Travis' statement,despite hisclaimed resignation from the Communist Party, as a reaffirmation of his allegianceand his loyalty to principles which he had ostensibly forsworn. In that status alone,they were aware that Travis had sworn falsely.Actually, as the evidence shows, the Mine-Mill membership was much betterequipped than the general public properly to evaluate Travis' statement; they occu-pied what might be termed a privileged position for that purpose, being acquaintedwith many facts concerningTravis' andthe Communist domination of Mine-Millwhich were unknown at the time to the public generally. Thus the evidence sum-marized under Section C,supra,showed that early in 1947 the membership learnedthat breaches had occurred within their ranks over the matter of the Communistdomination of the Union through Travis and other leaders.The CIO committee re-port of May 1947, exposed particularly Travis' Communist activities and called forhis resignation or removal from office.Again in 1948, the secession of the die-cast-ing locals, led by Eckert, augmented membership awareness that the issue of Com-munist Party membership of the International's officers had again cost the Union alarge bloc of locals; and Eckert procured widespread dissemination among the mem-bership of information that it was through Travis that Communist domination wasbeing exerted.Itwould in fact be an incredible assumption that in the face of suchmajor revolts, knowledge could be kept from the membership of the issues which hadcaused the defections.Underthe foregoing circumstances the membership could,in no case,be requiredto read Travis' statement in a vacuum,or even only with the awareness of the generalpublic.By reputation and report(confirmedfinally byhis published admission)39The chief significance of the "Aesopian"language testimony arises if it were found-contrary to the findings herein-to be indispensable to proof that Travis' statement ad-mitted the falsity of his affidavit,for in that case it would preclude a finding of member-ship awarenessSee discussion under Issue II,infra. MAURICE E. TRAVIS443they knew him as a hardened Communist of some years of standing,17 and were thusenabled the more easily to recognize the utter sham of his pretended renunciation, theactual reaffirmation, of his loyalties to the principles of communism and the Com-munist Party.As for subsequent periods, the evidence confirms more emphatically the member-ship's awareness of the falsity of the affidavits which Travis had given.CIO's strenu-ous campaign in 1949 and 1950, to rid its ranks of unions bearing the Communisttaint, received wide publicity; it was a matter of common knowledge, certainly in alllabor circles.The Mine-Mill membership was directly involved, since the Interna-tionalUnion was 1 of 11 which were expelled by CIO for adhering to the Com-munist Party line.Knowledge of the committee hearings, of its report, and of CIO'sexpulsion of the International was brought home to the membership by articles pub-lished4n "The Union."Similarly, that newspaper carried accounts concerning the Sub-Committee hearingsin Salt Lake City in 1952.That hearing, which directly concerned the question ofCommunist domination of the International, was in fact attended, at the instance of"The Union," by some 150 delegates from all parts of the country. Eckert's testi-mony concerning his own and Travis' participation in Communist Party activities with-inMine-Mill, given both at Salt Lake City and before the earlier CIO committee, wasprinted and disseminated widely among the membership.It is, therefore, concluded and found on the basis of all the evidence, that the mem-bership of the Union was aware of the falsity of all of Travis' affidavits, and that,despite such awareness, it has continued to reelect him to an office in the Union.There remains for consideration under Issue II the matter of the "Aesopian" lan-guage testimony and its effect on the question of membership awareness. Indeed, thattestimony would become conclusive on that issue were it found-contrary to the find-ings under Issue I-to be indispensable to proof that Travis' statement contains anadmission of the falsity of his affidavit, for in that event, as found in the June 7 order,itwould preclude a finding of membership awareness.The latter conclusion is plainlysustained by the excerpts from Eckert's testimony which are quoted in full in theJune 7 order (Appendix A), and which need not be here recopied. Thus, if the Gen-eral Counsel's case were found to depend on the "Aesopian" language testimony toestablish Travis' admissions, the evidence would require a negative finding on mem-bership awareness.This brings up a patent misinterpretation by Respondents of the interim findingswhich were made in the order of June 7. Respondents argue in their brief that theBoard has no jurisdiction, and the hearing officer no power, to make findings onTravis' admissions of falsity because of the hearing officer's earlier finding, in dispos-ing of the General Counsel's "Aesopian" language theory, that the evidence support-ing it failed to establish membership awareness.But Respondents' argument mis-reads that finding as if it were one which also disposed of the alternative bases onwhich the General Counsel had proceeded.However, the order plainly showed thecontrary: the finding that the General Counsel had failed to establish membershipawareness was limited exclusively to his alternative contention that Travis' admissionof falsity was in any case established by the "Aesopian" language testimony. Indeed,itwas elsewhere found specifically that, assuming Travis' admissions were containedon the face of the article (a question on which no opinion was then expressed), theGeneral Counsel's evidence had establishedprima faciethe membership's awarenessof falsity.17 Though Travis' statement did not divulge for how long he had been a member of theCommunist Party, it was to be fairly inferred from it that his membership covered atleast the period during which he had held offices in the Union. Information had reachedthe membership In 1947 of his Communist Party connections, and the CIO committee re-port showed that he had supported Communist causes as far back as 1941.Appendix AUNITED STATES OF AMERICABEFORE THE NATIONAL LABOR RELATIONS BOARDWASHINGTON, D. C.MAURICE E.TRAVIS,SECRETARY-TREASURER,INTERNATIONALUNIONOF MINE, MILLAND SMELTER WORKERS,AND COMPLIANCE STATUSOF INTERNATIONAL UNION OFMINE, MILL AND SMELTER WORKERSOrderOral argument was heard on June 4, before the hearing officer, on thequestionwhether the General Counsel's evidence establishedprima faciethe affirmative of the 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDissues specified in the Board's order of February 4, 1954. Preliminary to stating therulingon that question, the hearing officer hereby receives in evidence GeneralCounsel's Exhibits Nos. 25 through 38, inclusive, on which ruling had been reserved.Under the Board's order, the hearing officer was directed to receive evidence per-taining to the issues (1) whether Maurice E. Travis has admitted that his complianceaffidavits filed with the Board were false, and (2) whether the membership of theUnion was aware that such affidavits were false.The order was based specifically onallegations by Precision Scientific Company that Travis had stated in an articledated August 15, 1949, published in the Union's official newspaper and distributedtomembers of the Union, that he had resigned from the Communist Party to makeit possible for him to execute a compliance affidavit filed with the Board, but that henevertheless continued to believe in the principles of Communism and the Commu-nist Party.The Board stated that its opinion was that those allegations, if true,would establish (a) that Travis' compliance affidavits were and are admittedly false;(b) that the membership of the Union was and is aware of the falsity of the saidaffidavits; and (c) that the processes of the Board have been and are thereby beingabused.Reading the order literally, then, the issues specified by the Board might be de-determined within a narrow area; they would turn on whether the evidence would es-tablish the following facts:1.That the affidavits were in fact Travis'.2.That the Article was in fact Travis' statement.3.That it was published by the Union and distributed to its members.4.That it contained the statements recited in the order.The General Counsel has unquestionably made outa prima faciecase on the firstthree points, and whether he has done so on the fourth one is a matter of interpretingTravis' complete statement now in evidence. It is in connection with that interpre-tation that the issues may have been broadened beyond the apparent contemplation ofthe order.Thus, early in the hearing the General Counsel took the position that he was not lim-ited to the literal language (i. e., "the four corners") of Travis' statement in establish-ing the affirmative of Issue (1), and that regardless of whether the article on its faceconstituted an admission of falsity, such admission would appear from an interpre-tation of alleged "Aesopian" language or double talk contained in the article, evi-dence of which he intended to present. Issue (1) is, therefore, to be determined onthe following alternative bases:(a)Whether Travis' article, when read literally, establishes Travis' admission thathis affidavit was false.,(b)Whether Travis, using recognized Communist techniques, phrased the articlein terms of "Aesopian" language and/or double talk, which when interpreted by ex-perts schooled in the use of such language by Communists, established Travis' ad-mission ofthe falsity of his affidavit.(a)The situation posed by the first alternative can be simply stated. If the Travisarticle contains on its face Travis' admissions of the falsity of his compliance affi-davits, then the General Counsel has established,prima facie,the affirmative of thetwo issues on which the hearing officer was directed to receive evidence.Responsiverelevant evidence to refute that showing would go only to the questions whether theaffidavits are Travis', whether the article is Travis' statement and whether it waspublished and distributed as Mason testified.Thus, I hold that if Travis' admissionin fact appears on the face of the article, when read literally, the awareness of themembership will be estblished by the publication and distribution of the article tothe members.(b)Whether or not the article establishes on its face the affirmative of Issue (1),there is no question that the General Counsel has establisheda prima faciecase onthat issue by the testimony of experts, Kenneth Eckert and Manning Johnson as toTravis' use of "Aesopian" language and double talk.Without attempting to sum-marize their testimony, it will suffice at the present stage to find that it establishesprima facieTravis' admission that he had resigned from the Communist Party tomake it possible for him to execute his compliance affidavit filed with the Board, butthat he nevertheless continued to believe in the principles of communism and theCommunist Party. Furthermore, the testimony of William Mason and Eckert estab-lishprima faciethat there has been no change on Travis' part down to the present.To the extent, however, that the General Counsel relies on the alternative position,now being considered, the evidence requires a negative finding on Issue (2); or atleast, it fails to support an affirmative finding on that issue. MAURICE E. TRAVIS445Thus Eckert, testifying as to certain Aesopian language in Travis' article, re-peatedly stated that while Travis used such language to affirm to Communists and tothe "initiate" his continued adherence to the aims and objectives of communismand the Communist Party (including the overthrow of our Government by forceand violence), he deceived by it the membership of the Union, concealing fromthem and from other readers of the article his true meanings and beliefs. See, forexample, the following excerpts from his testimony:p. 591My opinion as to the Aesopian language used here is that Travis, while mak-ing it clear to the Communists that he is advocating the establishment of aCommunist or a Socialist society conceals that to the membership of Mine-Milland to the readers of this paper by stating it in this Aesopian style... .p. 592By phrasing it in this Aesopian language, he is disguising the true aimsto the uninitiated, at the same time making it abundantly clear that he, Travis,still subscribes to those beliefs and practices.p. 627HEARING OFFICER: Well, let's see if I can understand you a little better.Is ityour view that by that speech Travis was trying to fool the membershipin some way?The WITNESS: Yes, definitely.p. 628HEARING OFFICER: . . . As I understand it, then, although Travis' speechwould not fool anyone experienced in Communist terminology and teachings,itwould fool the rank and file membership.TheWITNESS: Yes, I think that is true, Mr. Examiner. This type oflanguage by Mr. Travis is not intended to fool the Communists.As a matterof fact, a partial reason for using it is to declare to the initiatee his continuedadherence to the method by which the Communists are to achieve theirobjectives.HEARING OFFICER: To the extent, then, that there was, within the member-ship, persons who were familiar with communist terminology and teachings,they would understand the Aesopian language and the double talk, but other-wise not?The WITNESS: Yes.Elsewhere Eckert's testimony was that less than 1 percent of the Union's member-shipwere members of the Communist Party. (There is no evidence on which afinding can be made as to what further percentage may have been Communistsympathizers, or fellow travelers, or who may have been aware for any reason ofthe Aesopian sense in which Travis had phrased his statement.)Eckert's positive testimony that the Travis article in fact deceived the member-ship neutralized and overcame other testimony which he and Johnson gave, inresponse to hypothetical questions, that the membership was nonetheless able tointerpret the articleas anadmission by Travis of the falsity of his affidavits. In-deed, Johnson also testified that it was customary, in devising Communist propa-ganda, to write so as to convey to party members and fellow travellers a meaningcompatible with the true aims and objectives of the party, while leading others toaccept the language at face value.More detailed factual findings will be made on this and on other questions atan appropriate stage in this investigation.At the present time and on the presentpoint, it will suffice to state that though the General Counsel has establishedprimafaciethe affirmative of Issue 1, the evidence does not establish that the membershipof the Union was aware of the falsity of Travis' affidavits, but shows to the contrarythat Travis concealed from the membership his true meanings and beliefs.Respondent's motion of May 21, to adjourn the hearing to some 9 or 10 citiesthroughout the country, was based on the assumed necessity of calling as witnesseslarge numbers of union members on the question of awareness of the falsity ofTravis' affidavits.That testimony becomes irrelevant and unnecessary in view ofthe findings which I have made.Respondent's motion to adjourn the hearing, as made on May 21, is thereforedenied; and it is ordered that the hearing be resumed in Washington, D. C., at10 o'clock, a. m., on June 15, 1954, for the purpose of receiving Respondent's evi-dence on the following issues on which I find that the General Counsel has estab-lisheda prima faciecase: 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Whether the compliance affidavits are Travis'.2.Whether the article of August 15, 1949, is Travis' statement.3.Whether it was published by the Union and distributed to its members.4.Whether Travis admitted the falsity of his affidavits through the use ofAesopian language and double talk in the article of August 15, 1949.5.Whether Travis has continued to adhere to the views expressed in said article.Appendix BTRAVIS STATEMENTON SIGNINGTAFT-HARTLEY LAW AFFIDAVITBy Maurice TravisInt'l Secretary-TreasurerThe Executive Board of our International Union has voted to comply with the Taft-Hartley Law. I support this decision.As most of the membership knows, I have stated, more than once in the last twoyears, that if it became important to the life of our union to comply with Taft-Hartley, I would support such a step.The reasons which have now made it vitalto our Union to comply are the betrayal of labor's fight for repeal of the Taft-Hartley Act by the controlling leadership of both the CIO and the AFL, by the 81stCongress and the Truman Administration-a betrayal which now saddles the labormovement with this law for another two years-and as part of that betrayal, theadoption of raiding, gangsterism and strikebreaking as official policy by reaction-aries in the leadership of CIO.Since the Executive Board meeting at which compliance was voted, I have delib-erated very carefully on my course and I have also had the benefit of thorough dis-cussionswith my fellow officers, Executive Board members, and members of theStaff.The unanimous opinion of my fellow officers and the others in the Interna-tionalUnion is that the most effective way in which I can serve the InternationalUnion is by continuing in my post as an officer of the International Union.Since the interest of the International Union is uppermost in my mind, I have beenconfronted with the problemof resigningfrom the Communist Party, of which Ihave been a member, in order to make it possible for me to sign the Taft-Hartleyaffidavit.I have decided, with the utmost reluctance and with a great sense of in-dignation, to take such a step.My resignation has now taken place and as a result,I have signed the affidavit.This has not been an easy step for me to take.Membership in the CommunistParty has always meant to me, as a member and officer of the International Union,that I could be a better trade unionist; it has meant to me a call to greater effort inbehalf of the union as a solemn pledge to my fellow members that I would fight fortheir interests above all other interests.The very premise of the Taft-Hartley affidavits is a big lie, the same sort of lie thatmisled the peoples of Germany, Italy and Japan down the road to fascism. It is a biglie to say that a Communist trade unionist owes any higher loyalty than to his union.On the contrary, trade unions are an integral part of a Socialist society, the kind ofsociety in which Communists believe.Therefore, I believe that good Communistsare good trade unionists.The biggest lie of all is to say that the Communist Party teaches or advocates theoverthrow of the government by force and violence. If I had believed this to beso I would not have joined the Communist Party. If I had later found it to be soIwould never have remained in it.All the slanders by the corrupt press, all theFBI stool pigeons, and all the persecution of Communist workers will not make mebelieve itis so.I believe that when the majority of the American people see clearlyhow rotten the foundation of the capitalist system is, they will insist on their rightto change it through democratic processes, and all of the reactionary force and vio-lence in the world will be unable to stop them.It is because I believe these things that I have fought the affidavit requirement ofTaft-Hartley. I believe it is a blot on American life; I believe under our Bill of Rights,for which our forefathers fought, that an American has as much right to be a Com-munist as he has to be a Republican, a Democrat, a Jew, a Catholic, or an Elk ora Mason. Free voluntaryassociationis the very cornerstone of the democratic wayof life.I have been a Communist because I want what all decent Americans want,a higher standard of living for all the people, the ending of discriminationagainstNegroes,Mexican-Americans, and all other minority groups. I want a peaceful HERBERTJ.NICHOL447America in a peaceful world.Despite myresignationfrom the Communist Party,Iwill continue to fight for these goals with all the energy and sincerity at mycommand.I am also taking this step because I believe it is one effectivemeans of bringinghome, not only to the membership of the International Union but to thepeople gen-erally, the dastardly and unprecedented requirement that a man yield up his politicalaffiliations in order to make a government service available to the people he repre-sents.This is a dangerously backward step in American political life which threat-ens allof our democratic institutions.Americans have the right to belong to thepolitical party of their choice and trade union members have the right to choosetheir own leaders.Denial of these principles undermines democracy and gives com-fort to thearrogantreactionaries who seek to put our country on the roadto fascism.At the same time, I want to make it absolutely clear that my opinioncontinuesto be that only a fundamental change in the structure of our society, along the linesimplied in the very words of the charter of our International, "Labor produces allwealth-wealth belongs to the producer thereof," can lead to the end of insecurity,discrimination, depressions and the danger of war.I am convinced that capitalistic greed is responsible for war and its attendant massdestruction and horror. I am convinced it is responsible for depression, unemploy-ment and the mass misery they generate.The present deepening depression, grow-ing unemployment, and threat of war confirm my conviction that the only answer isSocialism.As a matter of fact, this Socialist concept has always been the guiding principlefor American workers. The struggle led by the great Eugene V. Debs, the early fightfor the 8-hour work day, the steel and packing struggles led by Bill Foster, the stormyhistory of the I. W. W. were all influenced by Socialist ideals.As a member of our International Union I have always been proud of and havedrawn strength from its basic Socialist tradition.No other union in this countrymatches ours in its glorious working-class history.Our union, and its predecessor,theWestern Federation of Miners, has carried on some of the most bitter andcourageous struggles in the history of the labor movement. I have always been in-spired by the fact that early leaders of this union were socialistic in one form or an-other, that Bill Haywood also took the road to Communism and died not only as agreatleader of the working class but as an honored and respected Communist.Therefore, I want to make it crystal clear that my belief in Communismis consist-ent with what I believe to be the best interests of the members of this Union and theAmerican people generally and that I am especially happy to be able constantlyto remember that it is consistent with the finest traditions of the International Union.I know that sooner or later we will turn this present shamefulpagein Americanlife, that the reactionary offensive will be beaten back and that the American work-ers will again resume their march on the road to peace, progress and prosperity.Particularly do I know that the day will come when loyalty oaths and affidavits willbe a thing of the past, when the true test will again be service to the people and, fortrade union leaders, service to their members.In the meantime, I am sure that every member of the International Union joinsme in my pledge to fight to keep this International Union strong, to bend every efforttomake it even stronger, to continue to keep it on a progressive,militant course,and to do everything in my powertomake lifein our country happy, secure, pros-perous andpeaceful.HERBERT J.N1ciioL.February 1, 1955Decision and OrderOn October 22, 1954, the National Labor Relations Board, herein-after referred to as the Board, issued a rule to show cause in the above-entitled proceeding.The rule to show cause stated in substance (1) that the Respondent,Herbert J. Nichol, appeared in behalf of a labor organization involved111 NLRB No. 69.